Exhibit 10.29

SJW CORP.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

AMENDED AND RESTATED EFFECTIVE AS OF OCTOBER 22, 2008

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees of the Corporation (or any Parent or Subsidiary).

B. Participant is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of an equity incentive award under the Plan designed to retain
Participant’s continued service.

C. The Executive Compensation Committee of the Board previously made an Award of
Restricted Stock Units to Participant on January 2, 2008, and that Award is
evidenced by a Restricted Stock Unit Issuance Agreement between the Corporation
and Participant dated that same date.

D. The Corporation and Participant wish to execute this Amended and Restated
Agreement solely for the purpose of bringing the Restricted Stock Unit Issuance
Agreement into documentary compliance with the final Treasury Regulations under
Section 409A of the Code, effective October 22, 2008.

E. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit which vests during Participant’s period of Service shall
entitle Participant to receive one share of Common Stock on the applicable
vesting date. The number of shares of Common Stock subject to the awarded
Restricted Stock Units, the applicable vesting schedule for those shares, the
applicable date or dates on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

Participant

Award Date:

Number of Shares

Subject to Award:



--------------------------------------------------------------------------------

Vesting Schedule:

Issuance Schedule:

2. Limited Transferability. Prior to actual receipt of the Shares which vest and
become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may also direct the Corporation to re-issue the stock certificates
for any Shares which in fact vest and become issuable under the Award during his
or her lifetime to one or more designated family members or a trust established
for Participant and/or his or her family members. Participant may make such a
beneficiary designation or certificate directive at any time by filing the
appropriate form with the Plan Administrator or its designee.

3. Cessation of Service. Except as otherwise provided in Paragraph 4 or
Paragraph 6 below, should Participant cease Service for any reason prior to
vesting in one or more Shares subject to this Award, then the Award shall be
immediately cancelled with respect to those unvested Shares, and the number of
Restricted Stock Units will be reduced accordingly. Participant shall thereupon
cease to have any right or entitlement to receive any Shares under those
cancelled units.

4. Accelerated Vesting. Should Participant cease Employee status by reason of
death or Disability, then all of the Shares at the time subject to this Award
shall immediately vest, and the vested Shares shall be issued on the date of the
Participant’s Separation from Service due to such cessation of Employee status
or as soon as administratively practicable thereafter, subject to the
Corporation’s collection of the applicable Withholding Taxes, but in no event
later than the close of the calendar year in which such Separation from Service
occurs or (if later) the fifteenth (15th) day of the third (3rd) calendar month
following the date of such Separation from Service.

 

2



--------------------------------------------------------------------------------

5. Stockholder Rights. Participant shall not have any stockholder rights,
including voting rights or dividend rights, with respect to the Shares subject
to the Award until the Shares vest and Participant becomes the record holder of
those Shares upon their actual issuance following the Company’s collection of
the applicable Withholding Taxes.

6. Change in Control.

A. Any Restricted Stock Units subject to this Award at the time of a Change in
Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the underlying Shares
at the time of the Change in Control and provides for the subsequent vesting and
payout of that value in accordance with the same vesting and payout provisions
that would be applicable to those Shares in the absence of such Change in
Control. In the event of such assumption or continuation of the Award or such
replacement of the Award with a cash retention program, no accelerated vesting
of the Restricted Stock Units shall occur at the time of the Change in Control.

B. In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award will be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for the Common Stock in consummation of the Change in Control, the
successor corporation may, in connection with the assumption or continuation of
the Restricted Stock Units subject to the Award at that time, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in the Change in Control
transaction, provided such shares are registered under the federal securities
laws and readily tradable on an established securities exchange.

C. Should either of the following events occur during the period commencing with
the earlier of (i) the execution date of any definitive agreement for a Change
in Control transaction or (ii) the actual occurrence of a Change in Control and
ending with the earlier of (x) the expiration of the twenty-four (24)-month
period measured from the effective date of the Change in Control or, to the
extent applicable, (y) the date the definitive agreement for the Change in
Control transaction is terminated or cancelled without the consummation of the
contemplated Change in Control transaction:

(i) Participant’s Employee status is terminated other than for Good Cause, or

(ii) Participant resigns from Employee status for Good Reason,

 

3



--------------------------------------------------------------------------------

then all of the Shares at the time subject to this Award shall immediately vest,
and those vested Shares and shall be issued on the date of the Participant’s
Separation from Service due to such termination or resignation or as soon as
administratively practicable thereafter, subject to the Corporation’s collection
of the applicable Withholding Taxes, but in no event later than the close of the
calendar year in which such Separation from Service occurs or (if later) the
fifteenth (15th) day of the third (3rd) calendar month following the date of
such Separation from Service, unless a further deferral is required pursuant to
Paragraph 9.

D. If the Restricted Stock Units subject to this Award at the time of the Change
in Control are not assumed or otherwise continued in effect or replaced with a
cash retention program in accordance with Paragraph 6.A above, then those units
shall vest immediately prior to the closing of the Change in Control. The Shares
subject to those vested units shall be converted into the right to receive the
same consideration per share of Common Stock payable to the other stockholders
of the Corporation in consummation of that Change in Control, and such
consideration per Share shall be distributed to Participant on the tenth
(10th) business day following the earliest to occur of (i) the Issuance Date
determined for that Share in accordance with the Normal Vesting Schedule,
(ii) the date of Participant’s Separation from Service or (iii) the first date
following the Change in Control on which the distribution can be made without
contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 8.

E. This Agreement shall not in any way affect the right of the Corporation to
adjust, reorganize or otherwise change its capital or business structure or to
merge, consolidate, dissolve, liquidate or sell or transfer all or any part of
its business or assets.

7. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, spin-off transaction, extraordinary dividend or distribution
or other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, or should the value of outstanding
shares of Common Stock be substantially reduced as a result of a spin-off
transaction or an extraordinary dividend or distribution, or should there occur
any merger, consolidation or other reorganization, then equitable adjustments
shall be made by the Plan Administrator to the total number and/or class of
securities issuable pursuant to this Award in order to reflect such change and
thereby prevent a dilution or enlargement of benefits hereunder. The
determination of the Plan Administrator shall be final, binding and conclusive.
In the event of a Change in Control, the adjustments (if any) shall be made in
accordance with the provisions of Paragraph 6.

8. Issuance of Shares/Collection of Withholding Taxes.

A. On each applicable Issuance Date (or any earlier date on which the Shares are
to be issued in accordance with the terms of this Agreement), the Corporation
shall issue to or on behalf of the Participant a certificate (which may be in
electronic form) for the applicable number of shares of Common Stock, subject,
however, to the Corporation’s collection of the applicable Withholding Taxes.

 

4



--------------------------------------------------------------------------------

B. The Corporation shall collect the applicable Withholding Taxes with respect
to the Shares which vest and become issuable hereunder through an automatic
share withholding procedure pursuant to which the Corporation will withhold, at
the time of such vesting, a portion of the Shares with a Fair Market Value
(measured as of the applicable issuance date) equal to the amount of those
taxes; provided, however, that the amount of any Shares so withheld shall not
exceed the amount necessary to satisfy the Corporation’s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes that are applicable to supplemental taxable
income.

C. Notwithstanding the foregoing provisions of Paragraph 8.B, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the Shares or any other
amounts hereunder (the “Employment Taxes”) shall in all events be collected from
the Participant no later than the last business day of the calendar year in
which the Shares or other amounts vest hereunder. Accordingly, to the extent the
applicable issuance date for one or more vested Shares or the distribution date
for such other amounts is to occur in a year subsequent to the calendar year in
which those Shares or other amounts vest, the Participant shall, on or before
the last business day of the calendar year in which the Shares or other amounts
vest, deliver to the Corporation a check payable to its order in the dollar
amount equal to the Employment Taxes required to be withheld with respect to
those Shares or other amounts. The provisions of this Paragraph 8.C shall be
applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).

D. Except as otherwise provided in Paragraph 6 and Paragraph 8.B, the settlement
of all Restricted Stock Units which vest under the Award shall be made solely in
shares of Common Stock. In no event, however, shall any fractional shares be
issued. Accordingly, the total number of shares of Common Stock to be issued
pursuant to this Award shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.

9. Deferred Issuance Date. Notwithstanding any provision to the contrary in this
Agreement, no Shares or other amounts which become issuable or distributable by
reason of Participant’s Separation from Service shall actually be issued or
distributed to Participant prior to the earlier of (i) the first day of the
seventh (7th) month following the date of such Separation from Service or
(ii) the date of Participant’s death, if Participant is deemed at the time of
such Separation from Service to be a specified employee under
Section 1.409A-1(i) of the Treasury Regulations issued under Code Section 409A,
as determined by the Plan Administrator in accordance with consistent and
uniform standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.

 

5



--------------------------------------------------------------------------------

10. Benefit Limit. The benefit limitation of this Paragraph 10 shall apply only
to the extent Participant is not otherwise entitled to a Code Section 4999 tax
gross-up, pursuant to the terms of the Corporation’s Executive Severance Plan,
with respect to the Shares that vest on an accelerated basis in connection with
a Change in Control or subsequent cessation of Employee status:

In the event the vesting and issuance of the Shares subject to this Award would
otherwise constitute a parachute payment under Code Section 280G, then the
vesting and issuance of those Shares shall be subject to reduction to the extent
necessary to assure that the number of Shares which vest and are issued under
this Award will be limited to the greater of (i) the number of Shares which can
vest and be issued without triggering a parachute payment under Code
Section 280G or (ii) the maximum number of Shares which can vest and be issued
under this Award so as to provide the Participant with the greatest after-tax
amount of such vested and issued Shares after taking into account any excise tax
the Participant may incur under Code Section 4999 with respect to those Shares
and any other benefits or payments to which the Participant may be entitled in
connection with any change in control or ownership of the Corporation or the
subsequent termination of the Participant’s Service.

11. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any Stock Exchange on which the Common Stock may
be listed for trading at the time of such issuance.

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

13. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

14. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

 

6



--------------------------------------------------------------------------------

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

16. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Agreement on the respective dates indicated below.

 

SJW CORP. By:     Title:     Date:       Signature:     Address:         Date:  
 

 

7



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

B. Award shall mean the award of Restricted Stock Units made to Participant
pursuant to the terms of the Agreement.

C. Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

D. Board shall mean the Corporation’s Board of Directors.

E. Change in Control shall mean any change in control or ownership of the
Corporation which occurs by reason of one or more of the following events:

(i) the acquisition, directly or indirectly by any person or related group of
persons (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under control with, the Corporation or an employee benefit
plan maintained by any such entity, of beneficial ownership (as defined in Rule
13d-3 of the Exchange Act) of securities of the Corporation that results in such
person or related group beneficially owning securities representing thirty
percent (30%) or more of the total combined voting power of the Corporation’s
then-outstanding securities;

(ii) a merger, recapitalization, consolidation, or other similar transaction to
which the Corporation is a party, unless securities representing at least 50% of
the combined voting power of the then-outstanding securities of the surviving
entity or a parent thereof are immediately thereafter beneficially owned,
directly or indirectly and in substantially the same proportion, by the persons
who beneficially owned the Corporation’s outstanding voting securities
immediately before the transaction;

(iii) a sale, transfer or disposition of all or substantially all of the
Corporation’s assets, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the entity acquiring
the Corporation’s assets or parent thereof are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately before the transaction,



--------------------------------------------------------------------------------

(iv) a merger, recapitalization, consolidation, or other transaction to which
the Corporation is a party of the sale, transfer, or other disposition of all or
substantially all of the Corporation’s assets if, in either case, the members of
the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation’s
assets, as the case may be, or a parent thereof (for this purpose, any change in
the composition of the board of directors that is anticipated or pursuant to an
understanding or agreement in connection with a transaction will be deemed to
have occurred at the time of the transaction, provided such change occurs within
twelve (12) months after the effective date of the transaction); or

(v) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members ceases
by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (a) have been Board members since the
beginning of such period or (b) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members who
were described in clause (a) or who were previously so elected or approved and
who were still in office at the time the Board approved such election or
nomination; provided, however, that solely for purposes of determining whether a
permissible Section 409A distribution can be made under Paragraph 6.D in
connection with such Change in Control event, the period for measuring a change
in the composition of the Board shall be limited to a period of twelve
(12) consecutive months or less;

provided that no Change in Control shall occur if the result of the transaction
is to give more ownership or control of the Corporation to any person or related
group of persons who held securities representing more than thirty percent
(30%) of the combined voting power of the Corporation’s outstanding securities
as of March 3, 2003.

F. Code shall mean the Internal Revenue Code of 1986, as amended.

G. Common Stock shall mean the shares of the Corporation’s common stock.

H. Corporation shall mean SJW Corp., a California corporation, and any successor
corporation to all or substantially all of the assets or voting stock of SJW
Corp. which shall by appropriate action adopt the Plan and/or assume the Award.

I. Disability shall mean the Participant’s permanent and total disability as
determined pursuant to Section 22(e)(3) of the Code.

J. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance; provided, however, that



--------------------------------------------------------------------------------

solely for purposes of determining whether Employee has incurred a Separation
from Service, the term “Employee” shall have the meaning assigned to such term
in the Separation from Service definition set forth in this Appendix.

K. Fair Market Value per share of Common Stock on any relevant date shall be the
closing selling price per share on the date in question on the Stock Exchange on
which the Common Stock is at that time primarily traded, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no reported sale of Common Stock on such Stock Exchange on the date in
question, then the Fair Market Value shall be the closing selling price on the
exchange on the last preceding date for which such quotation exists.

L. Good Cause shall mean:

(i) Any act or omission by the Participant that results in substantial harm to
the business or property of the Corporation (or any Parent or Subsidiary) and
that constitute dishonesty, intentional breach of fiduciary obligation or
intentional wrongdoing, or

(ii) Participant’s conviction of a criminal violation involving fraud or
dishonesty.

The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan or this Agreement, to constitute
grounds for termination for Good Cause.

M. Good Reason shall be deemed to exist with respect to Participant if and only
if, without Participant’s express written consent:

(i) there is a significant change in the nature or the scope of Participant’s
authority or in his or her overall working environment;

(ii) Participant is assigned duties materially inconsistent with his or her
present duties, responsibilities and status;

(iii) there is a reduction in the sum of Participant’s rate of base salary and
target bonus; or

(iv) the Corporation changes by fifty-five (55) miles or more the principal
location in which Participant is required to perform services;

provided that, in the case of each such reason, that the Corporation has not
cured such condition within thirty (30) days after written notice by Participant
to the Corporation that such condition exists and constitutes Good Reason.

N. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

O. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

P. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

Q. Plan shall mean the Corporation’s Long Term Incentive Plan.

R. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

S. Restricted Stock Unit shall mean each unit subject to the Award which shall
entitle Participant to receive one (1) share of Common Stock upon the vesting of
that unit.

T. Separation from Service shall mean the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months. Solely for purposes of determining when a Separation
from Service occurs, Participant will be deemed to continue in “Employee” status
for so long as he or she remains in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
“Employer Group” means the Corporation and any Parent or Subsidiary and any
other corporation or business controlled by, controlling or under common control
with, the Corporation, as determined in accordance with Sections 414(b) and
(c) of the Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) for purposes of determining the controlled group
of corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.4.14(c)-2 of the Treasury Regulations. Any such determination as to Separation
from Service, however, shall be made in accordance with the applicable standards
of the Treasury Regulations issued under Section 409A of the Code.

U. Service shall mean Participant’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the Board or a consultant or independent advisor. Participant shall be
deemed to cease Service immediately upon the occurrence of either of the
following events: (i) Participant no longer performs services in any of the
foregoing capacities for the Corporation (or any Parent or Subsidiary) or
(ii) the entity for which Participant performs such services ceases to remain a



--------------------------------------------------------------------------------

Parent or Subsidiary of the Corporation, even though Participant may
subsequently continue to perform services for that entity. Service as an
Employee shall not be deemed to cease during a period of military leave, sick
leave or other personal leave approved by the Corporation; provided, however,
that the following special provisions shall be in effect for any such leave:

(i) Should the period of such leave (other than a disability leave) exceed six
(6) months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial six (6)-month period
of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).

(ii) Should the period of a disability leave exceed twenty-nine (29) months,
then Participant shall be deemed to cease Service and to incur a Separation from
Service upon the expiration of the initial twenty-nine (29)-month period of that
leave, unless Participant retains a right to re-employment under applicable law
or by contract with the Corporation (or any Parent or Subsidiary). For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
causes Participant to be unable to perform the duties of his or her position of
employment with the Corporation (or any Parent or Subsidiary) or any
substantially similar position of employment.

(iii) Except to the extent otherwise required by law or expressly authorized by
the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.

V. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

W. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

X. Withholding Taxes shall mean (i) the employee portion of the federal, state
and local employment taxes required to be withheld by the Corporation in
connection with the vesting of the shares of Common Stock (or any other
property) under the Award and any phantom dividend equivalents relating to those
shares and (ii) the federal, state and local income taxes required to be
withheld by the Corporation in connection with the issuance of those vested
shares (or any other property) and the distribution of any phantom dividend
equivalents relating to such shares.